Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .

Examiner’s Comment on Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority based on application GB6119978 filed with the GB Intellectual Property Office on 02/19/2021. It is noted, however, that applicant has not filed a certified copy of the GB6119978 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Objections to the Specification
The specification is objected to for the following reasons:

The specification must include a description of each figure. The description that applicant has provided is not sufficient to explain each view submitted in the reproduction disclosure. The descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the reproductions clearly and accurately. See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. For this reason, the descriptions that read:
[1. Packaging for doughnuts
Reproductions 1.1-1.5 show only a single element of the packaging; reproductions 1.6-1.7 show the full packaging.]

Must be amended to include independent descriptions for Figures 1.1-1.7. The following language and format is suggested:
-- FIG. 1.1 is a top perspective view of a single element of the Packaging for Doughnuts, shown separately for clarity of illustration;
FIG. 1.2 is a top plan view thereof;
FIG. 1.3 is a side elevation view thereof;
FIG. 1.4 is a bottom perspective view thereof;
FIG. 1.5 is a bottom view thereof;
FIG. 1.6 is an exploded, side perspective view of the entire Packaging for Doughnuts; and
FIG. 1.7 is a side perspective view thereof, shown in an assembled state.

Claim Refusal - 35 U.S.C. 112
The claim is refused under 35 U.S.C. 112, (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

The claim is indefinite and non-enabling because the precise appearance of the claimed design cannot be determined. Specifically, the appearance of the details of the packaging are left to conjecture as the scale and quality of the reproductions prevent a clear understanding of the claimed design. See the following partial enlarged views for example.

    PNG
    media_image1.png
    586
    786
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    768
    604
    media_image2.png
    Greyscale




Conclusion
Accordingly, the claim stands refused under 35 U.S.C. 112, (a) and (b), as set forth above.

Notes on Correspondence
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending
application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a
power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form
PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september- 16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to
communicate by telephone, it is suggested that such person email the examiner at william.falloway@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the contact information section of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless
appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of
refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR
1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:

Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only): https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window: https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Teddy Falloway whose telephone number is (571)270-0207. The Examiner can normally be reached on Monday - Friday, 9:00 AM to 3:00 PM EST. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lilyana Bekic, can be reached at (571) 272-7425. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/W. A. Teddy Falloway/Primary Examiner, Art Unit 2921